Exhibit 99.1 PRESS RELEASE For Immediate Release Date: January 19, 2017 Contact: Chris Courtney/Rick McCarty Phone: (209) 848-2265 www.ovcb.com OAK VALLEY BANCORP REPORTS 4 th QUARTER RESULTS OAKDALE, CA − Oak Valley Bancorp (NASDAQ: OVLY) (the “Company”), the bank holding company for Oak Valley Community Bank and Eastern Sierra Community Bank (the “Bank”), reported today unaudited consolidated financial results for the fourth quarter and year ended December 31, 2016. For the three months ended December 31, 2016, consolidated net income was $2,322,000, or $0.29 per diluted share, as compared to $1,930,000, or $0.24 per diluted share, for the prior quarter and $490,000, or $0.06 per diluted share for the same period a year ago. Consolidated net income for the year ended December 31, 2016 totaled $7,665,000, or $0.95 per diluted share, representing an increase of 56.2% compared to $4,908,000, or $0.61 per diluted share for 2015. The increase to net income compared to the prior year is mainly due to merger related expenses of $1.97 million recorded during 2015 and the additional earnings recorded in 2016 from the acquisition of Mother Lode Bank, combined with increased net interest income from organic loan growth of $69.5 million during 2016. Net interest income was $8,049,000 and $31,526,000 for the three and twelve months ended December 31, 2016, respectively, compared to $7,829,000 during the prior quarter, $6,647,000 for the fourth quarter of 2015 and $25,402,000 for the year ended December 31, 2015. The increase from prior periods is the result of strong loan production which is driving net interest income in spite of margin pressures. The Company’s net interest margin for the three months ended December 31, 2016 was 3.68%, compared to 3.73% for the prior quarter and 3.62% for the same period last year. Net interest margin for the year ended 2016 was 3.81% compared to 3.66% in 2015. Non-interest expense for the three and twelve months ended December 31, 2016 totaled $6,017,000 and $24,315,000, respectively, compared to $5,924,000 during the prior quarter, $7,085,000 for the fourth quarter of 2015 and $22,676,000 for the year ended December 31, 2015. The increase compared to prior periods is primarily due to overhead from our new Sonora branch opened in December 2015 and overall higher servicing costs on our growing deposit and loan portfolios. Compared to the fourth quarter of 2015, these overhead increases were offset by the previously mentioned merger related expenses recorded in 2015. Non-interest income for the three and twelve months ended December 31, 2016 totaled $1,242,000 and $4,412,000, respectively, compared to $1,077,000 during the prior quarter, $962,000 for the fourth quarter of 2015 and $4,110,000 for the year ended December 31, 2015. The increase compared to prior periods is the result of increased transaction related fees and service charges associated with the increased number of deposit accounts. Total assets were $1.0 billion at December 31, 2016, an increase of $54.4 million over September 30, 2016 and $104.4 million over December 31, 2015. Gross loans were $610.9 million as of December 31, 2016, an increase of $8.4 million over September 30, 2016, and an increase of $69.9 million over December 31, 2015. The Company’s total deposits were $914.1 million as of December 31, 2016, an increase of $54.3 million over September 30, 2016, and an increase of $99.4 million over December 31, 2015. “Oak Valley’s 25 year anniversary ended with the Company reaching $1 billion in assets. My appreciation goes out to our loyal customers, shareholders and employees for their support in hitting this impressive milestone,” stated Chris Courtney, President and CEO of the Company and the Bank. “Organic growth and benefits related to the Mother Lode acquisition continue to perform above expectations as evidenced by the strong earnings reported for 2016. After absorbing initial merger expenses in 2015, we have benefited from our expanded customer base and we look forward to continued accretion in the years to come.” Non-performing assets as of December 31, 2016 were $4,247,000, or 0.42% of total assets, compared to $4,099,000, or 0.43% as of September 30, 2016, and $7,882,000, or 0.88% at December 31, 2015. The increase in non-performing assets during the fourth quarter is due to a protective advance of $419,000 on an impaired loan to preserve the value of the collateral, which was partially offset by a residential land property sale that had a book value of $275,000. The loan growth slightly outpaced the provision for loan loss of $69,000 during the fourth quarter, thus decreasing the allowance for loan losses to 1.28% of gross loans at December 31, 2016 compared to 1.29% at September 30, 2016 and 1.36% at December 31, 2015. Oak Valley Bancorp operates Oak Valley Community Bank & Eastern Sierra Community Bank, through which it offers a variety of loan and deposit products to individuals and small businesses. They currently operate through 16 conveniently located branches: Oakdale, Turlock, Stockton, Patterson, Ripon, Escalon, Manteca, Tracy, two branches in Sonora, three branches in Modesto, and three branches in their Eastern Sierra Division, which includes Bridgeport, Mammoth Lakes and Bishop. For more information, call 1-866-844-7500 or visit www.ovcb.com. This press release includes forward-looking statements about the corporation for which the corporation claims the protection of safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management's knowledge and belief as of today and include information concerning the corporation's possible or assumed future financial condition, and its results of operations and business. Forward-looking statements are subject to risks and uncertainties. A number of important factors could cause actual results to differ materially from those in the forward-looking statements. Those factors include fluctuations in interest rates, government policies and regulations (including monetary and fiscal policies), legislation, economic conditions, including increased energy costs in California, credit quality of borrowers, operational factors and competition in the geographic and business areas in which the company conducts its operations. All forward-looking statements included in this press release are based on information available at the time of the release, and the Company assumes no obligation to update any forward-looking statement. ### Oak Valley Bancorp Financial Highlights (unaudited) ($ in thousands, except per share) 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter Selected Quarterly Operating Data: Net interest income $ 8,049 $ 7,829 $ 8,106 $ 7,542 $ 6,647 Provision for loan losses 69 90 125 200 - Non-interest income 1,242 1,077 1,056 1,037 962 Non-interest expense 6,017 5,924 6,187 6,187 7,085 Net income before income taxes 3,205 2,892 2,850 2,192 524 Provision for income taxes 883 962 946 683 34 Net income $ 2,322 $ 1,930 $ 1,904 $ 1,509 $ 490 Earnings per common share - basic $ 0.29 $ 0.24 $ 0.24 $ 0.19 $ 0.06 Earnings per common share - diluted $ 0.29 $ 0.24 $ 0.24 $ 0.19 $ 0.06 Dividends paid per common share $ - $ 0.12 $ - $ 0.120 $ - Return on average common equity % Return on average assets % Net interest margin (1) % Efficiency ratio (2) % Capital - Period End Book value per common share $ 10.19 $ 10.24 $ 10.14 $ 9.76 $ 9.69 Credit Quality - Period End Nonperforming assets/ total assets % Loan loss reserve/ gross loans % Period End Balance Sheet ($ in thousands) Total assets $ 1,001,423 $ 947,017 $ 925,635 $ 905,750 $ 897,038 Gross loans 610,949 602,569 579,774 568,227 541,032 Nonperforming assets 4,247 4,099 3,884 8,763 7,882 Allowance for loan losses 7,832 7,767 7,680 7,557 7,356 Deposits 914,093 859,756 838,458 822,440 814,691 Common equity 82,450 82,858 81,993 78,960 78,263 Non-Financial Data Full-time equivalent staff 163 158 158 164 158 Number of banking offices 16 16 16 16 16 Common Shares outstanding Period end 8,088,455 8,093,555 8,088,155 8,088,155 8,078,155 Period average - basic 8,032,380 8,030,782 8,028,332 8,008,602 7,996,644 Period average - diluted 8,066,575 8,063,381 8,060,464 8,051,776 8,045,090 Market Ratios Stock Price $ 12.55 $ 10.20 $ 9.75 $ 9.27 $ 10.40 Price/Earnings 10.94 10.70 10.25 12.27 42.78 Price/Book 1.23 1.00 0.96 0.95 1.07 Year Ended December 31, ($ in thousands, except per share) Net interest income $ 31,526 $ 25,402 Provision for (reversal of) loan losses 484 ) Non-interest income 4,412 4,110 Non-interest expense 24,315 22,676 Net income before income taxes 11,139 6,961 Provision for income taxes 3,474 2,053 Net income $ 7,665 $ 4,908 Earnings per common share - basic $ 0.95 $ 0.61 Earnings per common share - diluted $ 0.95 $ 0.61 Dividends paid per common share $ 0.24 $ 0.21 Return on average common equity % % Return on average assets % % Net interest margin (1) % % Efficiency ratio (2) % % Capital - Period End Book value per common share $ 10.19 $ 9.69 Credit Quality - Period End Nonperforming assets/ total assets % % Loan loss reserve/ gross loans % % Period End Balance Sheet ($ in thousands) Total assets $ 1,001,423 $ 897,038 Gross loans 610,949 541,032 Nonperforming assets 4,247 7,882 Allowance for loan losses 7,832 7,356 Deposits 914,093 814,691 Common equity 82,450 78,263 Non-Financial Data Full-time equivalent staff 163 158 Number of banking offices 16 16 Common Shares outstanding Period end 8,088,455 8,078,155 Period average - basic 8,047,046 7,989,088 Period average - diluted 8,082,657 8,036,845 Market Ratios Stock Price $ 12.55 $ 10.40 Price/Earnings 13.18 16.93 Price/Book 1.23 1.07 (1) Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%. (2) Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%, and a marginal federal/state combined tax rate of 41.15% for applicable revenue.
